DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Newly added claims 31-50 are pending and examined on the merits.  The double patenting rejection and objections of 23 April 2021 are overcome because an approved terminal disclaimer has been filed and the priority and drawing descriptions have been corrected in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Newly added claims 38, 45-47, and 49-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating of lung adenocarcinoma, medullary thyroid carcinoma, colorectal cancer, nonsmall cell lung cancer, head and neck cancer, liver cancer, prostate cancer, and breast cancer, does not reasonably provide enablement for neither the amelioration of the scope of cancer claimed nor the prevention of cancer claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treatment of cancer with a macrocyclic compound composed of a 4-ring heterocyclic ring system and bridging portion of formula (I).  The concept of “treatment” includes amelioration and prevention (pages 66-67, paragraph [0271]).  Thus, the claims taken together with the specification imply a compound of formula I can ameliorate or prevent a cancer.
The state of the prior art and (4) the predictability or unpredictability of the art:
FINN (Annals of Oncology, 2008, 19, 1379-1386) describes the following concepts: SRC inhibitors are linked to amelioration of head and neck cancer, liver cancer, prostate cancer, and breast cancer (page 1385, table 1 and column 1, paragraphs 1-3); and more research is needed to understand SRC as a therapeutic target (page 1381, second column, last paragraph to page 1382, paragraphs 1-3; “conclusions” section page 1384).
MULLIGAN (Nature Reviews: Cancer, 2014, 14, 173-186, cited in IDS) describes that more research is needed to validate RET as a therapeutic target (“the future” section, pages 182-183).  
Prostate cancer could be prevented though lifestyle changes not medicinal means (“Prevention - Prostate Cancer Foundation (PCF)”, http://www.pcf.org/site/c.leJRIROrEpH/b.5802029/k.31EA/Prevention.htm, accessed 18 April 2016, attached as PDF).
The relative skill of those in the art:
While the artisan generally would have an advanced degree in to treatment of cancer with a macrocyclic compound composed of a 4-ring heterocyclic ring system and bridging portion of formula (I), their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how SRC and RET function in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for ameliorating of lung adenocarcinoma, acute myeloid leukemia, medullary thyroid carcinoma, nonsmall cell lung cancer, and colorectal cancer (page 110, paragraph [0420] to page 117, paragraph [0438]).  

The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the functions of SRC and RET biologically and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Response to Arguments
This rejection is necessitated because the art shows that the link of RET or SRC to cancer requires more research.  Paragraph [0420] of the specification (pages 110-113) describes the testing of prepared compounds against different cell lines linked to the following types of cancer: lung adenocarcinoma, acute myeloid leukemia, human medullary thyroid carcinoma, non-small cell lung cancer, and colorectal cancer.   
Conclusion
Claims 31-37 are allowed.  Claims 38, 45-47, and 49-50 are not allowed.
Claims 39-44 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOBLE E JARRELL/Primary Examiner, Art Unit 1699